Rugg, C.J.
This is an appeal from a decree of the Probate Court denying a petition for revocation of a decree, theretofore entered in that court, declaring void and annulling the marriage between the parties. The appeal is signed “Bessie Hillson By Jennie Shapiro, Her mother and next friend.” We assume that an appeal in this form is properly before us. See Delaney v. Cook, 256 Mass. 203. The divorce proceeding appears to have been properly served. Thereafter that court by order of Dolan, J., appointed one Joseph Samuels guardian *145ad litem and investigator. It must be assumed that the person so appointed was a member of the bar. G. L. c. 208, § 16; St. 1922, c. 532, § 6. A report signed by this person as “Guardian ad Litem and Investigator” was later filed of this tenor: “After investigation of the above entitled matter, I find as a fact that the libellee was insane . . . , at the time of her marriage to the libellant.”
The appointment of the guardian ad litem for the libellee appears to have been regular and in accordance with the provisions of G. L. c. 208, § 15; c. 201, § 34. There is no reason why the same person may not rightly be appointed both guardian ad litem and investigator in a proceeding of this nature. The guardian ad litem represented the libellee. Pratt v. Bates, 161 Mass. 315, 319. Having found facts which required his report to the court as above stated, there was no obligation that he thereafter contest the proceeding. No evidence is reported, and therefore all findings of fact warranting the action of the Probate Court must be presumed. No error of law is disclosed.

Order denying the petition for revocation affirmed.